iled 06/15/21 Page 1 of 11
. -TJC Document1 Filed
Pro Se IGARVE (218 bol ai ita Me TS hts (Prisoner)

     

UNITED STATES DISTRICT COURT
for the

ay District of Votlou ) fone. |
i hNGs Division

— Chris Steven in ;
Plaintiffis)

Write the full name of each Plaintiff whe is filing this complaint.
Uf the names of all the Plaintiffs cannot fit in the space above,
blease write “see attached” in the Space and attach an additional
Page with the fill list of ames.)

)
)
)
)
)
)
)
~v- )
)
)
)
)
)
)
)

 

Case No.

- Defendant(s)

(Write the full name of each defendant who és being sued. Uf the
names of all the defendants cannot fit in the space above, please
write “see attached” in the Space and attach an additional page
with the fidll list ofnames. Do not include addresses here.)

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS

security number or full birth date; the full hame of a person known to be a minor;

other materials to the Clerk’s Office with this complaint.

forma pauperis.

 

(Prisoner Complaint)

NOTICE
Federal Rules of Civi| Procedure 5,2 addresses the privacy and security concerns resulting from public access to
electronic court files. Under this rule, papers filed with the court should not contain: an individual’s fill social

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance Or Witness Statements, or any

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to Ptoceed in

a

(to be filled in by the Clerk's Office)

 

Page lof tl
00070-SPW-TJC Document1 Filed 06/15/21 Page 20
V- -

aint for Violation of Civil Rights (Prisoner)

Pro Se M689 Meee G

L The Parties to This Complaint

      

A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additioul pages if
needed,

Name TPS OPD cep S~(6)
All other names by which

you have been known: ff
[D Number

Current Institution
Address

 

 

B. The Defendant(s)

Provide the information below for each defendant named j

individual, a 8overnment agency, an organization, or a Corporation. Make sure that the defendant(s)
listed below are identical to those

Defendant No. I
Name

.
Job or Title (if known)
.
Shield Number

Employer —
Address oo

———

City State Zip Code
[| individual capacity |_| Official capacity

 

Defendant No. 2
Name

Ce
Job or Title (if known) __

_— Ca
Shield Number

Employer

Ce
Address

 

City State Zip Code
[| Individual capacity [| Official capacity

Page 2 of t1
11
led 06/15/21 Page 3 of
:21-cv-00070-SPW-TJC Document1 File
Pro Se 14 &ASE 461 laint for Violation of Civil Rights (Prisoner)
Defendant No. 3

Il.

Name
a
Job or Title (if known) ee
ee
Shield Number en

 

 

 

_—.. _— 7 ee ee
Employer
en eee
Address
St ee
City State Op Code

[] Individual capacity [| Official capacity

Defendant No, 4
Name : ;
Job or Title (if known) _ oo
Shield Number ne a
Employer I
Address eee
;

City ‘State — IpCode

[| Individual Capacity [| Official capacity

 

Basis for Jurisdiction

A. Are you bringing suit against (check all that apply):

[_] Federal officials (@ Bivens claim) —
[7 State or local officials (a § 1983 claim)

B. Section 1983 allows claims alleging the “deprivation of any rights, privileges, or immunities secured by
the Constitution and [federal laws].” 42 U.S.C. § 1983. If you are suing under section 1983, what
federal constitutional! or statutory right(s) do you claim is/are being violated by state or local officials?

C. Plaintiffs suing under Bivens may only recover for the violation of certain Constitutional rights, If you

are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
Officials?

Page 3 of 11
Page 4 of 11
- ment1 Filed 06/15/21
Peo Se 14 (Res t9/ fb) Ldn tiver DOATASS PW: OK epoSu

UI.

Iv.

D. Section 1983 allows defendants to be found liable only when they have acted “under color of any
statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia,”
42 U.S.C. § 1983. IF you are suing under section 1983, explain how each defendant actedunder color

of state or local law. If you are suing under Bivens, explain how each defendant acted under Color of
federal law. Attach additional pages if needed.

Sprain tight arm

e-Damaged lower spine. _

  

Prisoner Status

[| Pretrial detainee

[J Civilly committed detainee

[| Immigration detainee

[a Convicted and Sentenced state prisoner

[] Convicted and sentenced federal prisoner

[| Other (explain)

Statement of Claim

State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include

details such as the names of other persons involved in the events giving rise to your claims Do not cite
any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
statement of each claim ina Separate paragraph. Attach additional pages if needed.

A. If the events giving rise to your claim arose outside an institution, describe where and when they arose.

 

 

B. If the events giving rise to your claim arose in an institution, describe where and when they arose.

Close two Ablock coj| 3 Camera pl ce)|
G@IPS BRE Cepe dragged me rom Ce}.

Page 4 of [1
5 of 11
led 06/15/21 Page
.21-CV-00070-SPW-TJC Document1 File
Pro Se GASP BngyeoG faint for Violation of Civil Rights (Prisoner)
ea

. What date and i ate time did the events giving tise to your claim(s) occur?

Dale 13/1/9030 “Time Iino pit

Sea

 

 

 

D. What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
Was anyone else involved? Who else saw what happened ?)

I coule pp} stand for é days L coold ndbt-

WAKE For Ls nnn th Sit WAS den,'ed
Medical op Pe for 7 aly, S,

   
   

 

V. Injuries

If you sustained injuries related to the events alleged above, describe
treatment, if any, you required and did or did not receive,

FOS OPCcers, damaged m ¥ spine Rud Right ar M
wre denied Medic Al treatment} of Any Kind Lor 5mont
T hefy the Prison in x wheel chair Np WY 0/7,T fe d/ from tap
bunk, Picon SH)/usy|f pf give MEAN HER Lr p bottom
bunk, T ppp} 5 Moths inthe hole due to Lackot medica/,
TIE GU To hac ol;

VI. Relief

your injuries and state what medical

 

 

T hid to be-#Aken 45 Deer Lodge Hospita} dol before prion
would we me A whee! ChareZT POF S months rothe hole
thom IS )304,1/ 5/?/o1 Medica) would not treat me My right
Arm shill hurts. Ando st// need an He R de boHam bunk

T HOT 10°° Ror prin and soten ag. HSR

 

Page 5 of It
Pro Se 14 (ReASH1 6.2, sisal YO/0- of Civil Rights (Prisoner)

 

070-SPW-TJC Document1 Filed 06/15/21 Page 6 of 11

     

Exhaustion of Administrative Remedies Administrative Procedures

The Prison Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e(a), requires that “{nJo action shall be brought
with respect to Prison conditions under section 1983 of this title, or any other Federal law, by a prisoner confined

in any Jail, prison, or other correctional facility until such administrative remedies as are available are
exhausted.”

Administrative remedies are also known as grievance procedures. Your case may be dismissed if you have not
exhausted your administrative remedies,

A. Did your claim(s) arise while you were confined in a Jail, prison, or other correctional facility?

Yes

If yes, name the Jail, prison, or other Correctional facility where you were confined at the time of the
events giving rise to your claim(s).

procedure?

Yes

[-] No

[] Do not know

’

C. Does the grievance procedure at the jail, prison, or other correctional facility where your claim(s) arose
cover some or all of your claims?

Yes

[ ] No
[| Do not know

If yes, which claim(s)?

Page 6 of 11
1
1:21-cv-00070-SPW-TJC Document1 Filed 06/15/21 Page 7 of 1

a
Pro Se 14 &aSG Complaint for Violation of Civil Rights (Prisoner)

D. Did you file a grievance in the jail, prison, or other correctional facility where your claim(s) arose
concerning the facts relating to this complaint?

 

 

 

 

 

 

Yes

[No

If no, did you file a grievance about the events described in this complaint at any other jail, prison, or
other correctional facility?

[J Yes
[| No

E. If you did file a grievance:

1. Where did you file the grievance?

Tn the hole where T wins And T cent
All papBer word-to disabr|ity iphts Mon twa

 

 

 

2. What did you claim in your grievance?
-—74.

Mat TPS Used excess a gp( pr ce Rad
Medical would nd treat me

 

3. What was the result, if any?

They did nothing, Gave me some paw
Meds, PutT aold not cee A doctor

 

 

 

4. What steps, if any, did you take to appeal that decision? Is the grievance process completed? If
hot, explain why not. (Describe all efforts to appeal to the highest level of the grievance process.)

did Je MANY Man V5 MevANncees
Bot Medical wood not he ID me.

 

Page 7 of [1
; 11
SPW-TJC Document1 Filed 06/15/21 Page 8 of .
Pro SeT4A8@. Ib} NCSI De Ore. of Civil Rights ( Prisoner)

I. If there are any reasons why you did not file a grievance, state them here:

— a

2. If you did not file a grievance but you did inform officials of your claim, state who you informed,
when and how, and their response, if any:

eect
G. Please set forth an iti i

y additional information that is relevant to the exhaustion of your administrative
remedies.

T sent all PAPEr wor k to d ICA bilby
Rights Mon awAp- Te Sohn SAbeC
(Note: You may attach as exhibits to this complaint sny documents related othe exhauiin ofyoaye _

administrative remedies.)
VIEL. Previous Lawsuits

The “three strikes rule” bars a prisoner from bringing a civil action or an appeal in federal court with
the filing fee if that prisoner has “on three or more prior occasions, while incarcerated or detained j
brought an action of appeal in a court of the United States that was dismissed on the grounds that it js frivolous,

malicious, or fails to State a claim upon which relief may be granted, unless the prisoner is under imminent
danger of serious physical injury.” 28 U.S.C. § 1915(g).

To the best of your knowledge, have you had a case dismissed based on this “three Strikes rule”?

Yes

[] No

 

Page 8 of II
:
0070-SPW-TJC Document1 Filed 06/15/21 Page9of1
Pro Se GASP ig os V0 for Violation of Civil Rights (Prisone 4
ee

. Have you filed other lawsuits in state or federal court dealing with the same facts involved in this
action?

[| Yes

No

B. If your answer to A is yes, describe each lawsuit by answering questions | through 7 below. (Ff there is
more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

I. Parties to the previous lawsuit

Plaintiff(s)
a a

Defendant(s) oo
a Or

2. Court (if federal court, name the district: if state court, name the county and State)

I

4. Name of Judge assigned to your case

a

5. Approximate date of filing lawsuit

a

6.  Is-the case still pending?

[] Yes
[ ] No

If no, give the approximate date of disposition.
I

7. What was the result of the case? (For example: Was the case dismissed? Was Judgment entered
in your favor? Was the case appealed?)

 

 

Tn
De

Cc. Have you filed other lawsuits in state or federal court otherwise relating to the conditions of your
imprisonment?

Page 9 of [i
 

a

; 10 of 11
led 06/15/21 Page

: -TJC Document 1 Fi

at GO (PieP Aton Rights (Prisoner)

    
 

Parties to the previous lawsuit

Plaintif{(s)
Defendant(s) oT

Court (if, federal court, name the district; if state court, name the county and State)

Docket or index number

I

Name of J udge assigned to your case

Approximate date of filing lawsuit

Is the case stil] pending? ,

[] Yes
[ ] No

If no, give the approximate date of disposition
ee

What was the result of the case? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

Page 10 of {1
11 of 11
‘ - - cument 1 Filed 06/15/21 Page
Pro Se 14 (REVASRS) Loa alo ORO, FO sea; IJ cise

IX. Certification and Closing

 

 

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or bya
nontrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary Support or, if specifically so identified, will likely have evidentiary support after a reasonable

opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 1 [.

A. For Parties Without an Attorney

agree to provide the Clerk’s Office with any changes to my address where case-related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case,

Date of signing: ’} -IS-DOd|

a : \
Signature of Plaintiff Ou | : unk

Printed Name of Plaintiff _ C_ he i S$ Fin k

Prison Identification # AO. DO 1S 3 9

Prison Address | ee Con ] ey LA Ke e KoAc

 

 

 

-

 

 

 

 

 

 

 

 

 

f “
er Lodge SG
Citf State Zip Code
B. For Attorneys
Date of signing:
Signature of Attorney
Printed Name of Attorney
Bar Number
Name of Law Firm
Address _
City State Zip Code

Telephone Number

 

E-mail Address

 

Page |1 of tl
